uniform issue list department of the treasury internal_revenue_service washington d c l tax_exempt_and_government_entities_division rererrkeekrkrererere kerkekekrererereek khkkkeaekarerearereariare ir legend taxpayer a taxpayer b ira annuity x r amount c county d credit_union account city e state f dear kerekkerkrkerre - -_ -_ -_ -_ _ - -_ - ekerekrereererereer krrrekrerrrrerreerer hrerkekererereererererererererr eere eere rerererererererer rr krkrekrererrereeererer ere erekeeererrererrrrerrrreereereree errreeker dollar_figure krrererrerreereere krekeerrerererererrereeerererrerererer krkeeekereeerer kreekerererekrererere rekererer krerkek this is in response to a request submitted on your behalf by your authorized representative for a letter_ruling dated date as supplemented on date requesting a waiver of the 60-day rollover period with respect to a proposed rollover of a distribution from an ira annuity by you as the surviving_spouse the following facts and representations have been submitted under penalties of perjury in support of the ruling requested taxpayer b was born and died before he had attained age taxpayer a was born and she is the surviving_spouse of taxpayer b eneevenstensittes taxpayer b was the owner of ira annuity x the contract was payable to the estate of taxpayer b under taxpayer b’s will taxpayer b’s entire estate is payable to taxpayer a and taxpayer a is his designated personal representative there are no other devisees and no disclaimers involved in this case taxpayer b’s will has now been filed with the probate_court of county d state f a court of competent jurisdiction and taxpayer a has been appointed personal representative taxpayer a’s investment_advisor helped her collect the assets and accounts after taxpayer b’s death taxpayer a explained to him that she wished to preserve the family investments without tax consequences he advised her about the collection of the ira annuity x contract and prepared the claim form for her signature he incorrectly advised taxpayer a that she would not be required to include any distribution ira annuity x in her gross_income for federal_income_tax purposes on date taxpayer a filed an individual claim form with the insurance_company holding ra annuity x and by check dated date she received a distribution of amount c payable to the estate of taxpayer b taxpayer a as executor representing her entire_interest under ira annuity x on date taxpayer a deposited the check into her personal account at the credit_union in date taxpayer a received form 1099-r reporting that the date distribution as taxable taxpayer a has kept the entire distribution in a separate_account account at the credit_union has not spent the distribution or made use of it and has not commingled the distributed assets with any other assets upon approved of this letter_ruling she will immediately transfer the amount of the original distribution to an ira account at the credit_union in connection with her request for a waiver of the 60-day time period for making a rollover to a spousal_ira the following rulings are requested that taxpayer a as the surviving_spouse of taxpayer b was eligible to make a qualified rollover of the proceeds of the ira annuity into an ira set up and maintained in the name of taxpayer a that the 60-day deadline for making a qualified rollover to a qualified spousal_ira is waived for the benefit of taxpayer a that taxpayer a be permitted to transfer the proceeds of ira annuity amount c currently held in her account at the credit_union in city e state f toa spousal_ira so long as the transfer is completed within days of the date of this letter ener with respect to the first ruling sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i ii the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 c i of the code provides in pertinent part that in the case of an inherited ira sec_408 shall not apply to any amount received by an individual from such account and no amount transferred from such account to another ira shall be excluded from income by reason of such transfer and such inherited account shall not be treated as an ira for purposes of determining whether any other amount is a rollover_contribution sec_408 of the code provides that an ira shall be treated as inherited if the individual for whose benefit the account is maintained acquired such account by reason of the death of another individual and such individual was not the surviving_spouse of such other individual thus pursuant to code sec_408 a surviving_spouse who acquires ira proceeds from and by reason of the death of her husband may elect to treat those ira proceeds as her own and roll them over into her own ira on date final income_tax regulations were published in the federal_register with respect to code sec_401 and sec_408 see also 2002_19_irb_852 date sec_1_408-8 of the final regulations question and answer provides that a surviving_spouse of an ira owner may elect to treat the spouse’s entire_interest as a beneficiary in an individual’s ira as the spouse’s own ira in order to make this election the spouse must be the sole beneficiary of the ira and have an unlimited right to withdraw amounts from the ira beneficiary of the ira this requirement is not satisfied even if the spouse is the sole beneficiary of the trust if a_trust is named as keeerreererereerer the preamble to the final regulations provides in relevant part that the surviving_spouse who actually receives a distribution from an ira is permitted to roll that distribution over into his her own ira even if the spouse is not the sole beneficiary if the deceased's ira as long as the rollover is accomplished within the requisite day period a rollover may be accomplished even if ira assets pass through either a_trust or an estate generally if a decedent’s ira pass through a third party eg an estate and then are distributed to the decedent's surviving_spouse said spouse will be treated as acquiring them from a third party and not from the decedent thus generally said surviving_spouse will not be eligible to roll over the ira proceeds into his or her own ira however in a situation where an estate is the beneficiary of the ira the surviving - spouse is the sole personal representative of the estate with sole discretion to allocate and pay estate assets the surviving_spouse as sole personal representative allocates ira assets and the surviving_spouse is the sole beneficiary under the will to whom the jra assets are allocated then for purposes of sec_408 of the code the service will treat the surviving_spouse as having acquired the ira proceeds from the decedent and not from the estate - here taxpayer a is the surviving_spouse of taxpayer b and the sole executor of taxpayer b’s estate taxpayer b’s estate is the beneficiary of ira x which was distributed to his estate taxpayer a as sole personal representative of taxpayer b’s estate had the authority and discretion to allocate assets to taxpayer a under the will and the ira annuity x assets were allocated and then distributed to indivdual a the beneficiary with respect to the first ruling_request the distribution of the proceeds of ira annuity x to taxpayer b’s estate followed by the distribution of those same from taxpayer b’s estate to taxpayer a the surviving_spouse and the contribution by taxpayer a of those same assets to her own ira would have qualified as a rollover_contribution by taxpayer a within the meaning of sec_408 of the code except that the rollover was not accomplished within days sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability rrekekrkkekeeerererere hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred information presented in this case demonstrates substantial hardship and indicates that the taxpayer a could not reasonably satisfy the requirement that amount c be deposited in an ira within days of the distribution from ira annuity x taxpayer a relied on her investment_advisor who told her incorrectly that the ira annuity proceeds were tax-free under these circumstances we believe that she relied on professional advice and that the failure to deposit amount c into another ira set up and maintained in her name within the 60-day period was beyond the reasonable control of taxpayer a and the failure to waive the 60-day requirement would be against equity or good conscience ‘therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of ira x of the amount c taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount c in cash into another ira provided all other requirements of sec_408 of the code are satisfied except the 60-day requirement with respect to such contribution then this amount will be considered a rollover_contribution with the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent a copy of this letter is being sent to your authorized representative in accordance with a power_of_attorney filed with this office if you have any questions please contact at sincerely yours alan c pipkin jj manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice
